Citation Nr: 1718866	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-15 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of the former service member's discharge for his period of service ending in November 1972 is a complete bar to eligibility for Department of Veterans Affairs benefits as to the appellant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant's late brother (former service member) was in the United States Army from August 1970 to November 1972.  He died in August 2009.  The appellant is his surviving sister. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that the former service member's character of discharge prevents the payment of VA benefits. 

In February 2017, the appellant was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).


FINDINGS OF FACT

1.  The former service member was not eligible for separation in August 1970; his service from August 1970 to November 1972 is considered one period of service. 

2.  The former service member had a pattern of willful and persistent misconduct during his period of service from August 1970 to November 1972; he received an other than honorable discharge, which, at a later date was determined to be under dishonorable conditions. 

3.  The former service member was not insane at the time he committed the offenses in service. 

CONCLUSION OF LAW

The former service member's service did not meet the character of discharge requirements for the payment of VA benefits; his character of discharge bars receipt of such benefits by the appellant.  38 U.S.C.A. §§ 101 (2), 5103, 5103A, 5303 (West 2015); 38 C.F.R. §§ 3.1 (d), 3.12, 3.13, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to a government-furnished headstone or marker for the former service member's grave.  During her hearing, held in February 2017, she essentially argued that the Veteran had a psychiatric disorder that pre-existed his service, that he should not have been drafted due to his mental illness, that he had a substance abuse disorder during service that was not properly treated, and that his mental illness during service is evidenced by the fact that he was unable to care for himself following separation from service, to include an inability to hold down a job for a substantial length of time, and having to be housed and cared for by his father.  She has also argued that a decision of the Social Security Administration, dated in 2002, which determined that he had a psychosis, is evidence of her claim.  See appellant's appeal (VA Form 9), received in June 2011.  

Governing law provides that (if the individual requesting certified that a headstone or marker will be placed on the grave for which it was requested) VA will furnish a headstone or marker for the grave of a veteran who: (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery.  See 38 U.S.C.A. § 2306; 38 C.F.R. § 38.361.  Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620 (a).

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d). 

38 C.F.R. § 3.12 provides, in pertinent part, that if the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  See 38 C.F.R. § 3.12 (a).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 C.F.R. § 3.12 (b). 

The regulation provides that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

Regulation 38 C.F.R. § 3.12 further provides that a discharge or release because of one of following is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (Examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.). 

Regulation 38 C.F.R. § 3.13 provides, in pertinent part, that when a service member of the Vietnam era, prior to the date the person was eligible for discharge under the point of length of service system, or under any other criteria in effect, accepts a discharge to reenlist it is a conditional discharge; the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  See 38 C.F.R. § 3.13 (a), (b).  The exception provided is that a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13 (c).

A discharge (DD Form 214) shows that the former service member was inducted, with service between August 17, 1970 and August 23, 1970, and that he received an honorable discharge.  

A second discharge (DD Form 214) shows that the former service member immediately reenlisted, with service between August 24, 1970 and November 30, 1972, and that he was discharged under conditions other than honorable.  His awards included the National Defense Service Medal, and a Parachutist Badge.  

In September 1973, the service department certified that since the former service member was not eligible for complete separation in August 1970, his entire period of service from August 1970 to November 1972 was deemed to be continuous or one period of service.  See VA Form 07-3101, received in September 1973.

The former service member's personnel file shows the following:

In June 1972, a rehabilitative transfer was requested for the former service member.  It was noted that he had an unwillingness to obtain the minimum toward job performance, and that he had an apathetic attitude, a disregard for regulations, appearance, and duty.  He had failed to respond to any counseling or punishment.  

In a memorandum signed by Captain P.D., dated in November 1972, it was requested that the former service member be discharged for the good of the service.  The memorandum states the following: the former service member has strongly indicated that he has no intention of cooperating with military authorities.  He refuses to comply with military standards of dress and appearance, refuses to meet standards of performance of duty, and refuses to obey orders from his superiors.  He is also involved with the use and abuse of drugs (marijuana) and has been frequently absent without leave (AWOL).  He is a very bad influence on his unit and he should be eliminated from the service with an undesirable discharge.  A transfer would not benefit him or the United States Army, as he is quite persistent in his unchanging attitude.  

Two other memorandums, signed by Brigadier General R.H., and Lieutenant Colonel J. C., respectively, dated in November 1972, essentially recommended that a undesirable discharge certificate be issued to the former service member.

In a memorandum, dated in November 1972, signed by the former service member, and his counsel, it was noted that he had requested a discharge for the good of the service, that he had not been subjected to coercion, and that he had been advised of the implications of it.  He understood that as a result of the issuance of such a discharge, he shall be deprived of many or all Army benefits, that he may be ineligible for many or all benefits administered by the Veteran's Administration under both Federal and State law, and that he may expect to encounter substantial prejudice in civilian life by reason of an undesirable discharge.  He had been afforded the opportunity to consult with military counsel, and he had done so.  He had been fully advised of the nature of his rights under the Uniform Code of Military Justice, including those of appeal involved in a trial by court-martial, and he had been fully informed of the elements of the offense(s) with which he was charged and the facts which must be established to sustain a finding of guilt.  Possible defenses had been explained to him, which appeared to be available against the charges.  

In an administrative decision, dated in October 1973, the RO summarized the former service member's personnel records, to include a failure to cooperate with military authorities, to comply with military standards of dress and appearance, refusing to meet standards of performance of duty, and refusing to obey orders from his superiors.  He was also involved with the use of drugs (marijuana) and had been absent without leave frequently.  The RO concluded that he was guilty of willful and persistent misconduct.  The RO concluded that the former service member's period of service from August 17, 1970 to November 30, 1972 must be considered one period of service, since he was not eligible for complete separation when he was discharged on August 23, 1970, that this period of service was terminated under dishonorable conditions, and that such a discharge is a bar to benefits administered by the Veterans Administration.  

A decision of the Social Security Administration (SSA), dated in February 2002, shows that the SSA determined that the former service member was disabled as of April 1998.  He was determined to have severe impairments of syncope, schizotypal personality disorder with schizoid personality traits, dependent personality traits, and avoidant personality features.  He was also noted to have chronic obstructive pulmonary disease, mild exogenous obesity and a prolapsed mitral valve.  He was noted to have a number of psychiatric symptoms which had persisted since childhood, to include odd, grandiose thinking, odd beliefs, suspiciousness, inappropriate and constricted affect, peculiar or eccentric behavior, and social anxiety.  A physician concluded that the Veteran had a number of moderately severe psychiatric symptoms that had existed since adolescence.  

In an administrative decision, dated in March 2010, the RO determined that the Veteran's discharges, dated August 23, 1970 and November 30, 1972, were issued under conditions other than honorable, and that it is a bar to VA benefits.  The RO noted inter alia that the Veteran had enlisted on August 24, 1970, which made him eligible for separation on August 23, 1974, and that on November 30, 1972, he was discharged under other than honorable conditions.  His personnel file, discussed supra, was summarized.  The RO concluded that there is no evidence to show that at the time of the misconduct the former service member was mentally defective and unable to distinguish right from wrong and adhere to the right.  It was further determined that the former service member was not entitled to VA benefits for the service period of August 17, 1970 to August 23, 1970, as he was not eligible for complete separation from service.  It was determined that the former service member was discharged pursuant to one of the statutory bars at 38 C.F.R. § 3.12(d) during his enlistment, and that he is not entitled to VA benefits for the period of August 24, 1970 to November 30, 1972.  In summary, it was determined that a statutory bar exists for the periods from August 17, 1970 to August 23, 1970, and from August 24, 1970 to November 30, 1972.  

In a memorandum, dated in April 2016, the VA Records Management Center stated that multiple searches had been made for the Veteran's records, to include his claims folder and service treatment records, but that no records had been located.

The Board finds that the character of discharge of the former service member creates a bar to VA benefits, and that the appellant's claim for a government-furnished headstone or marker for the former service member's grave must be denied.  

As an initial matter, the service department has determined that the former service member was not eligible for separation in August 23, 1970; therefore, the former service member's service from August 1970 to November 1972 is considered one period of service.  This service department certification is determinative.  See 38 C.F.R. § 3.203 (2016); Duro v. Derwinski, 2 Vet. App. 530 (1992) (holding that a service department determination as to an individual's service shall be binding on the VA); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

A review of the records pertinent to the former service member's discharge reveals that his other than honorable discharge was due to willful and persistent misconduct, and it is considered to have been issued under dishonorable conditions.  A dishonorable discharge is a bar to VA benefits.  Review of the offenses the former service member committed during his service and review of statements, to include those by his commanding officer, reveal that the former service member committed various serious offenses, to include drug use, and being "absent without leave frequently."  An absence without leave cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).

As discussed above, the Board finds that the former service member had one period of service that must be considered as having been under dishonorable conditions.  The evidence indicates that the pattern of willful and persistent misconduct took place within the period of time that the former service member was obligated to serve upon entry into service, and, thus, the former service member would not have been eligible for discharge or release under conditions other than dishonorable at the expiration of his original obligation.  See 38 C.F.R. § 3.13 (c). 

Finally, to the extent that the appellant has asserted that the former service member was mentally ill prior to and/or during his service, the Board has considered the SSA's findings.  However, the SSA's decision is dated in 2002, approximately 30 years after separation from service, and there is no evidence to show that the former service member was insane at the time the offenses that led to his discharge were committed.  See 38 C.F.R. § 3.354 (2016).  Accordingly, this does not provide a basis for a grant of the claim.  

For the reasons stated above, the Board finds that the former service member's dishonorable discharge is a bar for VA benefits.  Consequently, the appellant has no legal entitlement to VA benefits, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Where the issue involves the character of a appellant's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in March 2010.  

This claim has been denied as a matter of law, and the VCAA is inapplicable as there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).


ORDER

The character of the former service member's service is a bar to VA benefits; the appellant's appeal is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


